Citation Nr: 0604878	
Decision Date: 02/21/06    Archive Date: 02/28/06	

DOCKET NO.  92-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1990 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, that denied the 
benefit sought on appeal.  (The veteran has since relocated 
to the jurisdiction of the RO in San Juan, Puerto Rico.)  The 
veteran, who had active service from July 1978 to July 1982, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In August 1994, April 
1998 and October 2003, the Board returned the case to the RO 
for additional development.  The development requested having 
been accomplished to the extent possible without the veterans 
cooperation, the case was returned to the Board for final 
appellate review.  

The Board notes that the issue of the evaluation of the 
veteran's service-connected heart disability was addressed by 
the RO in a Supplemental Statement of the Case dated in 
February 2003, and that his representatives addressed that 
issue in a Statement of Representative in Appealed Case and 
in the Appellant's Brief before the Board.  However, a review 
of the record discloses that this matter has not been 
prepared for appellate review since this matter has not been 
the subject of a Notice of Disagreement or a Substantive 
Appeal from the veteran.  As such, the Board does not have 
jurisdiction to address this matter.


FINDINGS OF FACT

1.  Service connection has been established for organic heart 
disease atrial fibrillation and ventricular tachycardia, 
Class IV E, evaluated as 30 percent disabling, and for 
external hemorrhoids and a residual scar of an injury to the 
jaw and throat, both evaluated as noncompensably disabling.  

2.  The veteran's service-connected disabilities are not 
shown to produce any functional limitations.  

3.  The veteran is not shown to have an employment handicap, 
specifically impairment of his ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes and interests.


CONCLUSION OF LAW

The requirements for vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3101, 3102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 21.40, 21.50, 21.51 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
heart disability causes an employment handicap, thereby 
necessitating vocational rehabilitation training.  While the 
veteran acknowledges that he has an Associate's degree in 
Mechanical Engineering, he maintains that the available work 
with that training is too strenuous given his service-
connected disability and that prior work exacerbated or 
aggravated his service connected disability.  He believes 
that obtaining a Bachelor's degree in Engineering would 
enable to obtain employment that would be less impaired by 
his service-connected disability.

Under VA laws and regulations pertaining to vocational 
rehabilitation, the veteran clearly has a basic entitlement 
since he has a service-connected disability rated 20 percent 
or more.  38 U.S.C.A. § 3102(1); 38 C.F.R. § 21.40(a).  To be 
entitled to vocational rehabilitation training, however, the 
evidence must demonstrate the existence of an employment 
handicap.  38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.50(b).  
While many factors are considered in determining the 
veteran's eligibility for vocational rehabilitation services, 
"[t]he proper determination of employment handicap is a 
critical decision for rehabilitation planning and program 
accountability."  38 C.F.R. § 21.51(a).  The term "employment 
handicap" means an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101(1); 
38 C.F.R. § 21.51(b).  The components of an employment 
handicap include "impairment" defined as restrictions on 
employability caused by: (1) the veteran's service and 
nonservice-connected disabilities; (2) deficiencies in 
education and training; (3) negative attitudes toward the 
disabled; and (4) other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1).  While the veteran's service-connected 
disability need not be the sole or primary cause of the 
unemployment handicap, it must materially contribute to the 
impairment.  Therefore, its effects must be identifiable, 
measurable or observable.  38 C.F.R. § 21.51(c)(2).  

The Board finds that the veteran is not shown to have an 
employment handicap.  The October 1990 counseling record 
discloses that following a counseling session in August 1990 
the counseling psychologist determined that a report from the 
veteran's cardiologist was necessary to outline any 
functional limitations followed by a review with a medical 
consultant after this report was received.  A handwritten 
notation included with that counseling session indicates that 
the veteran's disability had been discussed with a physician 
and it was indicated that the veteran's service-connected 
disability was not very serious, but that a determination 
would wait for the most recent medical information.  
Handwritten entries indicate that the medical information was 
received in September 1990, and this medical information was 
reviewed by a physician who concluded that the veteran's 
condition did not cause functional limitations.  The veteran 
expressed disagreement with that decision and initiated an 
appeal to the BVA.  

When the Board reviewed the veteran's claim in August 1994 it 
noted that medical records supporting the determination that 
the veteran did not have functional limitation were not 
associated with the claims file.  The Board requested 
development which included obtaining any treatment records 
since September 1990 and affording the veteran an examination 
by a cardiologist.  The veteran responded to the RO's inquiry 
as to where he had received treatment and the RO obtained 
those records.  The RO also attempted to afford the veteran 
the VA examination requested by the Board.  The veteran 
apparently failed to report for the VA examination, and the 
RO obtained a medical opinion from a VA cardiologist.  

The VA cardiologist noted in a July 1997 letter to the RO 
that the veteran did not report for the VA examination 
scheduled for him in July 1997 and he did not contact the 
medical center to cancel or set up another appointment.  The 
cardiologist indicated that she had reviewed the entire 
claims file "page by page" including electrocardiograms, 
which were described as having normal ventricular patterns.  
She indicated that the only arrhythmias noted were some 
supraventricular beats on one occasion.  The cardiologist 
also indicated that other important information reviewed 
included Holter monitor and exercise stress testing, which 
were all within normal limits.  After reviewing all of the 
information of record the cardiologist concluded that there 
were no functional limitations associated with the case.  

Based on that information the RO continued to deny the 
benefit sought, issued a Supplemental Statement of the Case 
in October 1997 and returned the case to the Board for 
further appellate review.  When the Board reviewed the 
record, however, it noted that there appeared to be some 
confusion as to the veteran's street address, suggesting the 
possibility that the veteran may have not received notice to 
report for the scheduled examination.  Thus, in April 1998 
the Board returned the case to the RO once again requesting 
development that included requesting the veteran to identify 
all sources of medical treatment received for his service-
connected disability since December 1994 and giving the 
veteran a VA examination.  The Board's April 1998 decision 
informed him "that it is in his best interest to report for 
his VA medical examination so that his assertions concerning 
the severity of his service-connected disability may be 
clinically documented."

The RO in Philadelphia subsequently attempted to afford the 
veteran a VA examination, apparently on two occasions, but 
the veteran did not report for the scheduled examinations.  
The RO then received information that the veteran had 
relocated to Puerto Rico and transferred the veteran's claims 
file to that RO to afford the veteran the VA examination 
requested by the Board.  The veteran did not report for VA 
examinations scheduled for him in Puerto Rico.  The veteran 
was provided two Supplemental Statements of the Case dated in 
February and April 2003, both of which noted the his failure 
to report for the requested examinations and his failure to 
respond to the recent letters requesting that he identify 
sources of medical treatment.  The RO then returned the case 
to the Board for further appellate review.  


Due to a change in the law concerning VA's duties to notify 
and to assist claimants, the Board returned the case to the 
RO in October 2003 for the RO to provide notice as required 
by 38 U.S.C.A. § 5103.  The RO provided the appropriate 
notice in September 2004.  When no response was received from 
the veteran, the RO issued a Supplemental Statement of the 
Case in April 2005 and then returned the case to the Board 
for further appellate review.  

Based on the record currently before the Board there is no 
evidence that the veteran's service-connected cardiovascular 
disability causes any functional limitations and thus his 
service-connected disability is not shown to cause an 
employment handicap.  As noted above, the proper 
determination of employment handicap is a critical decision 
for rehabilitation planning and program accountability."  
38 C.F.R. § 21.51(a). Therefore, in the absence of evidence 
demonstrating functional impairment attributable to his 
service-connected disability, evidence which the Board and 
the RO has attempted to assist the veteran in obtaining by 
affording him an examination by a cardiologist on more than 
one occasion, he is not shown to have an employment handicap.  
Consequently, the need for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code has not been 
demonstrated.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the September 2004 VCAA letter 
was provided to the veteran after the initial unfavorable 
decision in this case, contrary to the requirements of 
38 U.S.C.A. § 5103(a).  However, in another case regarding 
the timing of the notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations the 
veteran has a right to a content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Following the notice provided by the 
September 2004 letter, the RO reviewed the veteran's claim, 
continued the denial of the benefit sought and issued a 
Supplemental Statement of the Case in April 2005.  This would 
appear to satisfy the notification requirements.  The Board 
also notes that the veteran and his representative have not 
argued that any possible error or deficiency in the notice 
has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that VA medical records identified by the 
veteran have been obtained.  There is a VA medical opinion of 
record that addresses the medical question presented in this 
case; moreover, the Board had previously returned this case 
to the RO for development that included affording the veteran 
a VA examination.  However, despite attempts by the ROs in 
Philadelphia and San Juan to afford the veteran a VA 
examination, he failed to report for examinations scheduled 
for him on numerous occasions.  

The veteran has not offered an explanation for his failure to 
report for examinations scheduled for him to assist him in 
developing evidence pertinent to his claim.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the punitive evidence [,]" Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  More specifically in this case, 
VA attempted to obtain information and evidence from a VA 
examination of the veteran himself.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained to fairly 
decide his claim.  Therefore, the Board finds that all 
relevant evidence obtainable without the veteran's 
cooperation has been obtained and that the case is ready for 
appellate review.  


ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


